Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (this “Agreement”) is
entered into between Midstates Petroleum Company, Inc. (the “Company”), and John
A. Crum (“Crum”). The Company and Crum are sometimes collectively referred to
herein as the “Parties.”

 

WHEREAS, Crum and the Company are parties to an Employment Agreement dated as of
April 25, 2012 (the “Employment Agreement”);

 

WHEREAS, Crum’s employment with the Company ended as of the Separation Date (as
defined below);

 

WHEREAS, the Parties wish for Crum to receive certain separation pay from the
Company, which separation pay is conditioned upon Crum’s entry into this
Agreement and compliance with his obligations hereunder; and

 

WHEREAS, the Parties wish to resolve any and all claims that Crum has or may
have against the Company and the other Company Parties (as defined below)
including, without limitation, any claims that Crum has or may have arising from
or relating to his employment, or the end of his employment, with any Company
Party.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties hereby agree as
follows:

 

1.                                      Separation from Employment.  The Parties
acknowledge and agree that the last day of Crum’s employment with the Company
was March 31, 2014 (the “Separation Date”) and that, as of the Separation Date,
Crum was no longer an employee of the Company or any other Company Party.  The
Parties further acknowledge and agree that, as of the Separation Date, Crum
(a) resigned as an officer of the Company and (b) resigned from the Board of
Directors of the Company.

 

2.                                      Separation Payments.  If Crum executes
this Agreement on the Separation Date or within 21 days thereafter and returns
his signed copy of this Agreement to the Company so that it is received by Peter
J. Hill, 4400 Post Oak Parkway, Suite 1900, Houston, Texas 77027,
peterhill47@gmail.com, on or before April 22, 2014, then provided that Crum
satisfies the other terms and conditions set forth in this Agreement, the
Company will:

 

(a)                                 Provide Crum with separation payments in the
total amount of $1,200,000, less applicable tax withholdings and other
deductions (the “Salary Continuation Payments”), which represents an amount
equal to 24 months’ worth of Crum’s Base Salary (as defined in the Employment
Agreement) as of the Separation Date.  The Salary Continuation Payments will be
paid in 24 substantially equal installments on the Company’s regular monthly pay
dates following the Separation Date; provided, however, that the payment of the
first installment will be made on the Company’s first monthly pay date that is
on or after the 60th day following the Separation Date and such first
installment shall include all amounts that would otherwise have been paid to
Crum during the period beginning on the Separation Date and ending on such first
installment payment date (without interest) if no delay had been imposed;

 

--------------------------------------------------------------------------------


 

(b)                                 Provide Crum with an additional, lump sum
payment in the amount of $320,000, less applicable taxes and withholdings (the
“Average Bonus”), which represents the average of the annual bonuses paid to
Crum for the years he was employed with the Company.  Such Average Bonus shall
be provided in a lump sum on the Company’s first monthly pay date that is on or
after the 60th day following the Separation Date;

 

(c)                                  Provide Crum with an additional, lump sum
payment in the amount of $540,000, less applicable taxes and withholdings (the
“2013 STIP Payment”), which represents the amount to be paid to Crum pursuant to
the terms and conditions of the Company’s 2013 Short-Term Incentive Plan (the
“STIP”). Such 2013 STIP Payment shall be provided in a lump sum on the Company’s
first monthly pay date that is on or after the 60th day following the Separation
Date. The 2013 STIP Payment together with the Salary Continuation Payments and
the Average Bonus are referred to collectively as the “Severance Payments”; and

 

(d)                                 Notwithstanding anything to the contrary in
the Company’s 2012 Long Term Incentive Plan (“LTIP”) or that certain Restricted
Stock Agreement and Notice of Grant of Restricted Stock dated February 21, 2013
(collectively, the “Award Agreement”), accelerate the vesting of the remaining
150,000 unvested shares of restricted stock held by Crum as of the Separation
Date, with any settlement that may be due to Crum as a result of such
accelerated vesting being made in accordance with the terms and conditions of
the LTIP and the Award Agreement.

 

3.                                      Satisfaction of All Leaves and Payment
Amounts; Prior Rights and Obligations.  In entering into this Agreement, Crum
expressly acknowledges and agrees that Crum has received all leaves (paid and
unpaid) to which Crum was entitled during Crum’s employment and, as of the date
that Crum executes this Agreement, Crum has received all wages and been paid all
sums that Crum is owed by the Company and its affiliates.  Crum further
acknowledges and agrees that, with the exception of any amounts owed to him
pursuant to this Agreement, he has no entitlement to any further sums from the
Company or its affiliates, including, but not limited to, any bonuses, any
amounts relating to the incentive units in Midstates Incentive Holdings LLC held
by Crum (“Incentive Units”) or any other payments.  This Agreement extinguishes
all rights, if any, that Crum may have, contractual or otherwise, relating to or
arising out of the Employment Agreement, the STIP, the LTIP, the Award Agreement
and the Incentive Units and Crum acknowledges that, in entering this Agreement,
all of the Company’s obligations thereunder are deemed satisfied in full.

 

4.                                      Affirmation of Confidentiality,
Non-Competition and Non-Solicitation Covenants.  Crum acknowledges and agrees
that in connection with his employment with the Company, he has obtained
Confidential Information (as defined in the Employment Agreement) and that he
has continuing obligations to the Company pursuant to Sections 7 and 8 of the
Employment Agreement.  In entering into this Agreement, Crum acknowledges the
continued effectiveness and enforceability of Sections 7 and 8 of the Employment
Agreement and expressly reaffirms his commitment to abide by such provisions of
the Employment Agreement. For the avoidance of doubt, Crum expressly
acknowledged and agrees that his continued compliance with Sections 7 and 8 of
the Employment Agreement is a condition precedent to his receipt of the
Severance Payments and any portion thereof.

 

2

--------------------------------------------------------------------------------


 

5.                                      Release of Liability for Claims.

 

(a)                                 For good and valuable consideration,
including Crum’s receipt of the consideration set forth in Section 2 above, Crum
hereby forever releases, discharges and acquits the Company, its affiliates, and
their respective past, present and future subsidiaries, affiliates,
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys, heirs, predecessors, successors and representatives, in their
personal and representative capacities as well as all employee benefit plans
maintained by the Company or any of its affiliates or subsidiaries and all
fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and Crum hereby waives, any and all claims, damages, or causes of action of
any kind related to Crum’s employment with any Company Party, the termination of
such employment, and any other acts or omissions related to any matter occurring
on or prior to the date that Crum executes this Agreement, whether known or
unkown, including, without limitation, (i) any alleged violation through such
date of: (A) any federal, state or local anti-discrimination law or
anti-retaliation law, including the Age Discrimination in Employment Act of
1967, as amended (including as amended by the Older Workers Benefit Protection
Act), Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended and the Americans with Disabilities Act of 1990, as amended; (B) the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (C) the
Immigration Reform Control Act, as amended; (D) the National Labor Relations
Act, as amended; (E) the Occupational Safety and Health Act, as amended;
(ix) the Family and Medical Leave Act of 1993; (F) any federal, state or local
wage and hour law; (G) any other local, state or federal law, regulation or
ordinance; or (H) any public policy, contract, tort, or common law claim;
(ii) any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in or with respect to a Released Claim; (iii) any and all rights,
benefits or claims Crum may have under any employment contract (including
without limitation the Employment Agreement), incentive compensation plan or
equity-based plan with any Company Party (including without limitation the STIP,
LTIP, the Award Agreement and any agreements pertaining to the Incentive Units)
or to any ownership interest in any Company Party; and (iv) any claim for
compensation or benefits of any kind not expressly set forth in this Agreement
(collectively, the “Released Claims”).  THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

(b)                                 In no event shall the Released Claims
include any claim which arises after the date that Crum signs this Agreement or
any claim to vested benefits under an employee benefit plan that is subject to
ERISA.  Further notwithstanding this release of liability, nothing in this
Agreement prevents Crum from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in (or cooperating with) any investigation or proceeding conducted
by the EEOC or comparable state or local agency or cooperating in any such
investigation or proceeding; however, Crum understands and agrees that Crum is
waiving any and all rights to recover any monetary or personal relief or recover
as a result of such EEOC or comparable state or local agency or proceeding or
subsequent legal actions.

 

3

--------------------------------------------------------------------------------


 

6.                                      Representation About Claims.  Crum
represents and warrants that as of the date on which Crum signs this Agreement,
he has not filed any claims, complaints, charges, or lawsuits against any of the
Company Parties with any governmental agency or with any state or federal court
or arbitrator for or with respect to a matter, claim, or incident that occurred
or arose out of one or more occurrences that took place on or prior to the date
on which Crum signs this Agreement.  Crum further represents and warrants that
he has made no assignment, sale, delivery, transfer or conveyance of any rights
Crum has asserted or may have against any of the Company Parties with respect to
any Released Claim.

 

7.                                      Applicable Law.  This Agreement is
entered into under, and shall be governed for all purposes by, the internal laws
of the State of Texas without reference to the principles of conflicts of law
thereof that would result in the application of the laws of another
jurisdiction.

 

8.                                      Counterparts.  This Agreement may be
executed in one or more counterparts (including portable document format (.pdf)
and facsimile counterparts), each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

9.                                      Amendment; Entire Agreement.  This
Agreement may not be changed orally but only by an agreement in writing agreed
to and signed by the Party to be charged.  This Agreement (and those other
documents referenced herein) constitute the entire agreement of the Parties with
regard to the subject matters hereof and supersedes all prior and
contemporaneous agreements and understandings, oral or written, between Crum and
any Company Party with regard to the subject matters hereof.

 

10.                               Third-Party Beneficiaries.  Crum expressly
acknowledges and agrees that each Company Party that is not a signatory to this
Agreement shall be a third-party beneficiary of Crum’s obligations hereunder and
entitled to enforce the provisions hereof as if it was a party hereto.

 

11.                               Severability.  Any term or provision of this
Agreement that renders such term or provision or any other term or provision
hereof invalid or unenforceable in any respect shall be modified to the extent
necessary to avoid rendering such term or provision invalid or unenforceable,
and such modification shall be accomplished in the manner that most nearly
preserves the benefit of the Parties’ bargain hereunder.

 

12.                               Crum’s Representations.  By executing and
delivering this Agreement, Crum expressly acknowledges and represents that:

 

(a)                                 He has carefully read this Agreement;

 

(b)                                 He has had sufficient time to consider this
Agreement and has voluntarily waived any consideration period set forth in
Section 4(f) of the Employment Agreement that is longer than the 21-day period
set forth herein;

 

(c)                                  He has been and hereby is advised in
writing to discuss this Agreement with an attorney of his choice and he has had
adequate opportunity to do so prior to executing this Agreement;

 

(d)                                 He fully understands the final and binding
effect of this Agreement; the only promises made to him to sign this Agreement
are those stated herein; and he is signing this Agreement knowingly, voluntarily
and of his own free will, and he understands and agrees to each of the terms of
this Agreement;

 

4

--------------------------------------------------------------------------------


 

(e)                                  He is receiving consideration to which he
was not otherwise entitled but for his entry into this Agreement;

 

(f)                                   The only matters relied upon by him and
causing him to sign this Agreement are the provisions set forth in writing
within the four corners of this Agreement; and

 

(g)                                  No Company Party has provided any tax or
legal advice regarding this Agreement and he has had the opportunity to receive
sufficient tax advice from advisors of his own choosing such that he enters into
this Agreement with full understanding of the tax and legal implications
thereof.

 

13.                               Additional Acknowledgments; Revocation Right. 
Crum understands and acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and
that this waiver and release is knowing and voluntary.  Crum understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date that he executes this Agreement. Crum
further understands and acknowledges that he has seven days following his
execution of this Agreement to revoke the release of claims set forth in
Section 5 above, which he may do by providing written notice of revocation to
the Company so that it is received by Peter J. Hill, 4400 Post Oak Parkway,
Suite 1900, Houston, Texas 77027, peterhill47@gmail.com, no later than seven
days following the date that Crum executes this Agreement.  If an effective
revocation is delivered in the foregoing manner and timeframe, the release of
claims set forth in Section 5 above will be of no force or effect, no
consideration shall be provided pursuant to Section 2 and the remainder of this
Agreement (other than Section 2 and Section 5 above) shall survive and remain in
full force and effect.  This Agreement shall not be effective until after the
revocation period has expired; and nothing in this Agreement prevents or
precludes Crum from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
law.  In the event Crum signs this Agreement and returns it to Company in less
than the 21-day period following the Separation Date that he has to sign this
Agreement,  Crum hereby acknowledges that he has freely and voluntarily chosen
to waive the complete time period allotted for considering this Agreement.

 

14.                               Withholding of Taxes and Other Deductions. 
The Company may withhold from all payments made pursuant to this Agreement all
federal, state, local, and other taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling.

 

15.                               Mutual Non-Disparagement.  Crum acknowledges
and agrees that he is bound by the covenants set forth in Section 9 of the
Employment Agreement and, accordingly, Crum reaffirms that he will not
intentionally make, or intentionally cause any other Person (as defined in the
Employment Agreement) to make, any public statement that is intended to
criticize or disparage the Company, any of its affiliates, or any of their
respective officers, managers or directors. The Company acknowledges and agrees
that it is bound by the covenants set forth in Section 9 of the Employment
Agreement and, according, the Company reaffirms that it will use commercially
reasonable efforts to cause its officers and members of its Board of Directors
not to intentionally make, or intentionally cause any other Person to make, any
public statement that is intended to criticize or disparage Crum. This Section
15 shall not be construed to prohibit any person from responding publicly to
incorrect statements or from making truthful statements when required by law,
subpoena, court order, or the like.

 

16.                               Return of Company Property.  Crum represents
and warrants that he has returned to the Company all property belonging to the
Company or any other Company Party, including without limitation all computer
files, electronically stored information and other materials provided to him by
the Company or any other Company Party in the course of his employment and Crum
further represents and warrants that he has not maintained a copy of any such
materials in any form.

 

5

--------------------------------------------------------------------------------


 

17.                               Section 409A. The payments under this
Agreement are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other interpretive guidance thereunder (collectively, “Section 409A”) under the
short-term deferral and/or separation pay plan exceptions.  The parties agree
that this Agreement shall be administered in a manner consistent with such
intent.  For purposes of Section 409A, all payments under this Agreement shall
be considered separate payments.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement are exempt from the requirements of Section 409A and in no event shall
the Company or any other Company Party be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Crum on
account of non-compliance with Section 409A.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Crum has executed this Agreement as of the dates set
forth below, effective for all purposes as provided above.

 

 

JOHN A. CRUM

 

 

 

 

 

 

 

By:

 

 

 

John A. Crum

 

 

 

 

Date:

 

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Eric J. Christ

 

 

Eric. J. Christ

 

 

Vice President – Legal and Corporate Secretary

 

 

 

 

Date:

March 19, 2014

 

SIGNATURE PAGE TO

SEPARATION AGREEMENT AND

GENERAL RELEASE OF CLAIMS

(JOHN A. CRUM)

 

--------------------------------------------------------------------------------